          Case 6:19-cv-00283-MK               Document 25       Filed 04/08/20   Page 1 of 3




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
Shayna M. Rogers, OSB No. 134698
srogers@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendants


                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON

                                            EUGENE DIVISION

 NICOLE GILILLAND, an individual                              No.   6:19-cv-00283-MK

                                         Plaintiff,
                                                              DECLARATION OF LUKE REESE
                        vs.                                   IN SUPPORT OF DEFENDANTS’
                                                              MOTION TO STAY DEADLINES
 SOUTHWESTERN OREGON                                          PENDING RULING ON
 COMMUNITY COLLEGE DISTRICT                                   PLAINTIFF’S ATTORNEY’S
 by and through its BOARD OF                                  MOTION TO WITHDRAW
 EDUCATION, an Oregon community
 college district and board;
 SOUTHWESTERN OREGON
 COMMUNITY COLLEGE, an Oregon
 community college; PATTY SCOTT,
 an individual; TIM DAILY, an individual;
 FRANCISCO SALDIVAR; an individual;
 SUSAN WALKER, an individual;
 MELISSA SPERRY, an individual;
 PAMELA WICK, an individual,

                                     Defendants.
        I, Luke W. Reese, under penalty of perjury, do hereby declare and say:

        1.       I am the attorney of record for defendants and make this Declaration in support of

Defendants’ Motion to Stay Deadlines Pending Ruling on Plaintiff’s Attorney’s Motion to

Withdraw.

////


 DECLARATION – REESE:                                                                          Page - 1
 Gililland v. Southwestern Oregon Community College, et al.
           Case 6:19-cv-00283-MK              Document 25      Filed 04/08/20    Page 2 of 3




          2.     I attached true and correct copies of several emails received from plaintiff, Nicole

Gililland, to my Declaration submitted in support of defendants’ Response to Plaintiff’s Attorney’s

Motion to Withdraw. Those emails, identified as Exhibit 1, are incorporated here by reference.

          3.     Plaintiff has continued to send me direct email communications of the same nature

and tone, despite my attempts to remind her that attorney Kevin Brague remains her counsel of

record.

          4.     I do not believe that plaintiff recognizes Mr. Brague as her attorney at this time.

          5.     As a result, I have been unable to have the conferrals necessary to meet the existing

case management deadlines.

I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY
KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS
EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR PERJURY.
          DATED this 8th day of April 2020.


                                                     s/ Luke W. Reese
                                                     Luke W. Reese, OSB No. 076129
                                                     Garrett Hemann Robertson P.C.
                                                     lreese@ghrlawyers.com
                                                     Of Attorneys for Defendants




 DECLARATION – REESE:                                                                            Page - 2
 Gililland v. Southwestern Oregon Community College, et al.
          Case 6:19-cv-00283-MK               Document 25              Filed 04/08/20   Page 3 of 3




                                       CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the foregoing Declaration of Luke Reese in
Support of Defendants’ Motion to Stay Deadlines Pending Ruling on Plaintiff’s Attorney’s
Motion to Withdraw on the date indicated below,

        [X]      Via First-Class Mail with postage prepaid
        [X]      Via Electronic Filing
        [ ]      Via Facsimile Transmission
        [ ]      Via Hand Delivery
        [ ]      Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

 Nicole Gililland                                              KEVIN C. BRAGUE
 PO Box 158                                                    The Brague Law Firm
 51668 Blue River Drive, #4                                    1205 NW 25th Avenue
 Blue River OR 97413                                           Portland OR 97210
 Email: nicolegililland15@gmail.com                            OSB No. 050428
      Plaintiff pro se                                         Phone: 503-922-2243
                                                               Fax: 503-226-3131
                                                               Email: kevin@braguelawfirm.com
                                                                    Attorney for Plaintiff
 Nicole Gililland
 608 Grant Avenue, #19
 Ogden UT 84404
      Plaintiff pro se

        DATED April 8, 2020.

                                 GARRETT HEMANN ROBERTSON P.C.



                                               s/ Luke W. Reese
                                      Luke W. Reese (OSB No. 076129)
                                           lreese@ghrlawyers.com
                                     Shayna M. Rogers (OSB No. 134698)
                                          srogers@ghrlawyers.com
                                            Phone: 503-581-1501
                                              Fax: 503-581-5891
                                         Of Attorneys for Defendants
                      4841-9219-8841, v. 1




 CERTIFICATE OF SERVICE:                                                                              Page - 3
 Gililland v. Southwestern Oregon Community College District, et al.
